Appeal from an order of the Family Court, Yates County (W. Patrick Falvey, J.), entered May 12, 2014 in a proceeding pursuant to Family Court Act article 3. The order, among other things, adjudged that respondent is a juvenile delinquent and placed him in the custody of the Yates County Department of Social Services for a period of 12 months.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating the disposition and as modified the order is affirmed without costs and the matter is remitted to Family Court, Yates County, for further proceedings in accordance with the same memorandum as in Matter of Jacob A.T. ([appeal No. 1] 126 AD3d 1550 [2015]).
Present — Smith, J.P., Valentino, Whalen and De Joseph, JJ.